Citation Nr: 1413913	
Decision Date: 04/01/14    Archive Date: 04/11/14

DOCKET NO.  10-00 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to a compensable initial rating for a service-connected hearing loss disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G.R. Waddington, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1974 to October 1978.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.

In January 2013 the RO granted service connection for a tinnitus disorder; consequently, this issue is no longer on appeal and is not addressed in this opinion.  Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997).

The Virtual VA paperless claims processing system contains additional documents pertinent to the present appeal.


FINDING OF FACT

The Veteran's bilateral hearing loss is productive of a puretone threshold average of 54 decibels (dB) and speech recognition ability of 100 percent in the right ear and a puretone threshold average of 55 dB and speech recognition ability of 96 percent in the left ear.


CONCLUSION OF LAW

The criteria for a compensable rating for a bilateral hearing loss disability have not been met during the pendency of this claim.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.85, Diagnostic Code 6100 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002), sets forth VA's duty to notify and assist veterans in substantiating a claim for VA benefits.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

Under the VCAA, when VA receives a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information and evidence not of record that (1) is necessary to substantiate the claim; (2) VA will seek to provide; and (3) the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

In initial rating cases, where service connection has been granted and an initial disability rating and effective date assigned, VCAA notice under 38 U.S.C.A. § 5103(a) is no longer required because the purpose of that notice was fulfilled with the grant of service connection.  Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The Veteran's appeal of the non-compensable rating assigned to his hearing loss disability stems from a granted claim of service connection.  See June 2008 Rating Decision.  Prior to the grant, a January 2008 letter informed the Veteran of the elements of service connection, including VA's general criteria for assigning a disability rating, and notified him of his and VA's respective responsibilities for obtaining relevant evidence in support of his claim.  Further notice is not required.  See Quartuccio, 16 Vet. App. at 187. 

VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records and other pertinent records.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran's service treatment records, VA medical records, and private medical records are in the claims file.  He has not identified any other outstanding records or evidence.  The duty to obtain relevant records is satisfied.  See 38 C.F.R. § 3.159(c).

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a), 3.327 (2013); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.   Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

A VA audiology examination was performed in June 2012.  The examiner reviewed the Veteran's claims file and pertinent medical history, examined the Veteran, and administered audiometric tests to measure his current hearing loss levels.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994).  The examination is adequate to decide the claim.

The Veteran has not stated and there is no other evidence indicating that there has been a material change in the severity of his bilateral hearing loss disability since he was last examined in June 2102.  See 38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95 (April 7, 1995).  Thus, VA's duty to obtain an adequate VA examination has been met.  38 C.F.R. § 3.159(c)(4); Barr, 21 Vet. App. at 312.

The duties to notify and assist are satisfied and the Board may proceed with appellate review.

VA has adopted a Schedule for Rating Disabilities (Schedule) to evaluate service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R., Part IV.  Disability evaluations assess the ability of the body as a whole, the psyche, or a body system or organ to function under the ordinary conditions of daily life, to include employment.  38 C.F.R. § 4.10.  The percentage ratings in the Schedule represent the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The percentage ratings are generally adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the disability.  Id.  

The Schedule assigns diagnostic codes (DCs) to individual disabilities.  DCs provide rating criteria specific to a particular disability.  If two DCs are applicable to the same disability, the DC that allows for the higher disability rating must apply.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the claimant.  38 C.F.R. § 4.3.  The Schedule recognizes that a single disability may result from more than one distinct injury or disease; however, rating the same disability or its manifestation under different DCs-a practice known as pyramiding-is prohibited.  Id. See 38 C.F.R. § 4.14.  

Hearing loss is evaluated under 38 C.F.R. § 4.85, DC 6100.  Disability ratings for service-connected hearing loss range from noncompensable to 100 percent and are determined by inserting numbers, which are assigned based on the results of audiometric evaluations, into Table VI in DC 6100 .  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  The Schedule establishes eleven auditory acuity levels that range from Level I (essentially normal hearing acuity) to Level XI (profound deafness).  Id.  The level of auditory acuity is based on the average puretone threshold (derived from the results of puretone audiometric tests in the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per second) and organic impairment of hearing acuity (measured by controlled speech discrimination tests).  See 38 C.F.R. § 4.85, Table VI.  The columns in Table VI represent nine categories of dB loss as measured by puretone threshold average.  The rows in Table VI represent nine categories of organic impairment of hearing acuity as measured by speech discrimination tests.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the column that represents the relevant puretone threshold average with the row that represents the relevant speech discrimination test result.  Id.

The percentage evaluation is derived from Table VII in 38 C.F.R. § 4.85 by intersecting the row that corresponds to the numeric designation for the ear with better hearing acuity (as determined by Table VI) and the column that corresponds to the numeric designation level for the ear with the poorer hearing acuity (as determined by Table VI).  For example, if the better ear has a numeric designation Level of "V" and the poorer ear has a numeric designation Level of "VII," the percentage evaluation is 30 percent.  See id.



The June 2012 VA audiological examination report shows that the Veteran's puretone thresholds, in dB, are as follows:



HERTZ


Average

1000
2000
3000
4000

RIGHT
45
50
60
60
54
LEFT
45
55
60
60
55

Speech discrimination tests used the Maryland CNC word list and revealed speech recognition ability of 100 percent in the right ear and 96 percent in the left ear.  The examiner diagnosed the Veteran as having sensorineural hearing loss bilaterally.

Table VI in 38 C.F.R. § 4.85 combines the puretone average and the speech recognition scores to produce a numeric designation for each ear, which is inserted into Table VII in 38 C.F.R. § 4.85 to determine the correct disability level.  Because the right ear had a puretone average of 54 dB and a speech recognition score of 100 percent, it receives a designation of I.  See id.  Because the left ear had a puretone average of 55 dB and a speech recognition score of 96 percent, it receives a designation of I.  See id.  The intersection of designations I and I on Table VII establishes that the Veteran's hearing loss is entitled to a noncompensable rating.  See 38 C.F.R. § 4.85, DC 6100.  

The results of the June 2012 VA examination are generally consistent with the results of the April 2008 VA examination and May 2009 VA audiological evaluation.  The April 2008 VA audiologist found that the right ear puretone average was 56 dB with a speech recognition score of 96 percent and that the left ear puretone average was 53 dB with a speech recognition score of 94 percent.  The April 2008 results do not entitle the Veteran to a compensable rating for a hearing loss disability.  See Id.  Similarly, the puretone thresholds recorded during the May 2009 VA audiological evaluation largely comport with the puretone thresholds recorded during the June 2012 VA examination; however, the VA evaluation report does not indicate whether the Maryland CNC word list was used to assess speech discrimination as is required by 38 C.F.R. § 4.85.  Thus, VA medical records confirm the accuracy of the June 2012 VA examiner's findings.

In contrast, the private audiometric reports are not adequate to decide the Veteran's claim for a compensable initial rating for a hearing loss disability.  The January 2008 private audiometric report does not clearly record the Veteran's puretone thresholds and does not indicate whether the Maryland CNC word list was used to evaluate speech discrimination.  See 38 C.F.R. § 4.85.  Although the January 2010 private audiometric report clearly presents puretone thresholds in graph format, it does not specify whether the Maryland CNC word list was used to evaluate speech discrimination.  Id.  Contrary to statements made in the Veteran's March 2014 appellate brief, the January 2010 report does not clearly identify puretone thresholds at 3000 Hertz.  In addition, the puretone thresholds recorded in January 2010 are generally consistent with the puretone thresholds recorded in June 2012 and so do not question the accuracy of the June 2012 VA examination report.

VA regulation includes two provisions for evaluating claimants with certain patterns of hearing impairment that cannot always be accurately assessed under 38 C.F.R. § 4.85 due to the limitations of speech discrimination tests.  The provisions account for a hearing impairment that becomes extreme in the presence of any environmental noise and that cannot always be accurately measured by a speech discrimination test conducted in a quiet room with amplification of sound.  See id.  Based on the puretone thresholds recorded in the June 2012 VA examination report, these provisions do not apply.

The Board has considered the functional impairment caused by the Veteran's hearing loss disability.  The Veteran states that his bilateral hearing loss has steadily deteriorated since at least April 2008 and that his hearing loss affects his normal daily activities and his ability to function independently.  March 2014 Appellate Brief.  Similarly, the June 2012 VA examiner observed that the Veteran's hearing loss impacted the "ordinary conditions of daily life, including ability to work."  She noted that the Veteran reportedly has difficulty hearing, especially in noisy settings; however, she also noted that he benefits from the use of VA-issued hearing aids.  I January 2010, the Veteran stated that his hearing impairment is improved by wearing hearing aids.  In October 2009, the Veteran's wife reported that the Veteran has difficulty hearing television, hearing movies in the movie theater, and following conversations even when he wears his hearing aids.

The Veteran's reported functional impairment does not establish entitlement to a higher rating.  The challenges associated with the Veteran's hearing loss are contemplated by the rating criteria, which take into account the average impairment resulting from a service-connected disability.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Absent audiometric and speech discrimination scores showing that the Veteran's hearing loss disability meets the Schedular criteria for a compensable rating, the Veteran's reported functional impairment does not warrant a compensable rating.  See 38 C.F.R. § 4.85; Lendenmann, 3 Vet. App. at 349.

The Veteran's bilateral hearing loss disability has not met the schedular criteria for a compensable rating at any time during the pendency of this claim.  See 38 C.F.R. §§ 4.85, 4.86.  Although the Veteran contends that his hearing loss is more disabling than contemplated by the noncompensable rating assigned, the preponderance of the evidence, including the June 2012 VA examination, weighs against a compensable rating for the Veteran's service-connected hearing loss disability.

The Veteran does not allege, and the record does not otherwise show, that he is unable to engage in substantially gainful employment due to his hearing loss disability.  Thus, this appeal does not raise the issue of entitlement to a total disability rating based on individual unemployability (TDIU).  See 38 C.F.R. §§ 3.340, 4.16 (2013); Rice v. Shinseki, 22 Vet. App. 447, 453 (2009) (holding that if the claimant or the record reasonably raises the question of whether the claimant is unemployable due to the disability for which an increased rating is sought, then part and parcel of that claim for an increased rating is the issue of whether a TDIU as a result of that disability is warranted).

The evaluation of the Veteran's bilateral hearing loss disability does not warrant referral for extraschedular consideration.  See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111, 114 (2008).  Because the ratings provided under the Schedule are averages, it follows that an assigned rating may not completely account for each claimant's circumstances even though it is adequate to address the average impairment in earning capacity caused by the disability.  Thun, 22 Vet. App. at 114.  In exceptional situations where the rating is inadequate, the Board may refer the case for extraschedular consideration.  Id.  The governing norm in these exceptional cases is a finding that the disability at issue presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).

In Thun, 22 Vet. App. at 115, the Court held that the determination of whether a  veteran is entitled to an extraschedular rating under 38 C.F.R. § 3.321(b) is a three-step inquiry.  First, as a threshold factor, there must be a finding that the evidence of record presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Id.  In making this determination, the Board must compare the level of severity and symptomatology of the veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  See id.  If the rating criteria reasonably describe the veteran's disability level and symptomatology, then the veteran's disability picture is contemplated by the rating schedule, in which case the assigned schedular evaluation is adequate and no referral is required.  Id.  Second, if the schedular criteria are found to be inadequate to evaluate the veteran's disability, the Board must determine whether the exceptional disability exhibits other related factors such as marked interference with employment or frequent periods of hospitalization.  Id.  If so, then under the third step of the inquiry the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether the veteran's disability picture requires the assignment of an extraschedular rating.  Id.

A comparison of the Veteran's hearing loss and associated functional impairment and the schedular criteria does not show "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b).  The Veteran's bilateral hearing loss disability is manifested by difficulty hearing conversations and other sound sources such as television.  Although the rating criteria applicable to hearing loss are not based on symptoms or functional impairment-they are based on the numeric results of objective audiometric testing-the criteria compensate for symptoms and functional impairment, particularly with regard to how the symptoms and functional impairment affect earning capacity.  See 38 C.F.R. §§ 4.1, 4.21.  Thus, the Veteran's hearing difficulties are contemplated by 38 C.F.R. § 4.85, DC 6100.

In summary, there are no symptoms or functional impairment associated with the Veteran's bilateral hearing loss disability left uncompensated or unaccounted for by the assignment of a schedular rating.  See Thun, 22 Vet. App. at 115.  Thus, the available schedular evaluations are adequate to rate this disability and the first step of the inquiry is not satisfied.  See id.  In the absence of uncompensated or unaccounted symptoms or functional impairment, there is no need to consider the second step of the inquiry, namely whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  See id. at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the veteran's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment).  Moreover, such factors have not been alleged or shown.  Therefore, referral for extraschedular consideration is not warranted.  See id.

The preponderance of the evidence is against the Veteran's claim.  Thus, the benefit-of-the-doubt rule does not apply, and entitlement to an increased compensable rating for bilateral hearing loss disability is denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 55.

(ORDER IS ON THE NEXT PAGE)








ORDER

A compensable rating for a bilateral hearing loss disability is denied.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


